NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas               956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                         December 30, 2014

      Ms. Lynda F. Bentley                         Hon. Mark Aronowitz
      5515 LOUETTA RD., SUITE C                    P. O. Box 1201
      Houston, TX 77379                            Texas City, TX 77592
                                                   * DELIVERED VIA E-MAIL *
      Hon. Matthew J. Kita
      Attorney at Law
      P.O. Box 5119
      Dallas, TX 75208
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-12-00303-CV
      Tr.Ct.No. 11-01-00804-CV
      Style:    JOHN RUSSELL COFFMAN v. CELESTE ELANE COFFMAN

      Dear Attorneys:

              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: Hon. Stuart A. Hughes (DELIVERED VIA E-MAIL)
           359th District Court (DELIVERED VIA E-MAIL)
           Hon. Barbara Gladden Adamick, Montgomery County District Clerk
           (DELIVERED VIA E-MAIL)
           Hon. Olen Underwood, Presiding Judge, Second Administrative Judicial Region
           (DELIVERED VIA E-MAIL)